Case 1:18-bk-12585   Doc 51-11 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 11 Page 1 of 3




                                                                          UST 11
Case 1:18-bk-12585   Doc 51-11 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 11 Page 2 of 3




                                                                          UST 11
Case 1:18-bk-12585   Doc 51-11 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 11 Page 3 of 3




                                                                          UST 11
